Case 1:19-cr-00102-RJD-CLP Document 93 Filed 07/14/21 Page 1 of 4 PageID #: 616


                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
AES:JN                                                271 Cadman Plaza East
F.#2012R00103                                         Brooklyn, New York 11201


                                                      July 14, 2021


By Hand and ECF

Shayna Bryant
U.S. Probation Officer
Eastern District of New York
147 Pierrepont Street
Brooklyn, NY 11201

               Re:     United States v. Jose Carlos Grubisich
                       Criminal Docket No. 19-102 (RJD)

Dear Officer Bryant:

                The government respectfully submits this letter objecting to the Presentence
Investigation Report, dated June 30, 2021 (“PSR”). The defendant Jose Carlos Grubisich joins
in the government’s objections. The paragraphs referenced below, noting the government’s
objections, refer to the PSR. The government’s objections are largely to the United States
Sentencing Guidelines (“Guidelines” or “U.S.S.G.”) calculation included in the PSR. The
government also notes that, pursuant to the plea agreement, it has agreed to recommend that the
sentence imposed on each of the two counts run concurrently. See Plea Agreement ¶¶ 1, 2, and
5(b).

   Paragraph 27: The government objects to the grouping analysis in the PSR. As the PSR
    notes, the applicable Guideline for Count One is U.S.S.G. § 2C1.1 and the applicable
    Guideline for Count Two is U.S.S.G. § 2B1.1. The PSR asserts that Counts One and Two
    “are grouped per U.S.S.G. 3D1.2(d), because the offense level is determined largely on the
    basis of the total aggregate amount of loss, quantity, or harm.” It is the government’s
    position that this grouping analysis is incorrect.

    While the offense level under U.S.S.G. § 2B1.1 is determined largely based on the loss
    amount, the offense level for U.S.S.G. § 2C1.1 is determined largely by “the value of the
    payment, the benefit received or to be received in return for the payment, the value of
    anything obtained or to be obtained by the public official . . . or the loss to the government
    from the offense, whichever is greatest. . . .” Compare Application Note 3 of U.S.S.G.
    § 2B1.1 with U.S.S.G. § 2C1.1(b)(2).
Case 1:19-cr-00102-RJD-CLP Document 93 Filed 07/14/21 Page 2 of 4 PageID #: 617




    Although U.S.S.G. § 2C1.1(b)(2) also contemplates using “loss to the government” as the
    basis for determining the offense level, in this case, the basis for the offense level under the
    Guidelines for Count One is the value of the payment or benefit received in return for the
    bribe payment, and not based on any “loss to the government.” Thus, because the total
    offense level under the Guidelines for Count One is not “determined largely on the basis of
    the total amount of harm or loss,” Counts One and Two do not group under U.S.S.G.
    § 3D1.2(d).

    Additionally, U.S.S.G. § 3D1.3(b) also counsels against grouping under U.S.S.G. 3D1.2(d).
    U.S.S.G. § 3D1.3(b) states that for “counts grouped together pursuant to § 3D1.2(d), the
    offense level applicable to a Group is the offense level corresponding to the aggregated
    quantity, determined in accordance with Chapter Two. . . .” That Guideline indicates that
    grouping under U.S.S.G. § 3D1.2(d) requires aggregating the monetary amounts for the
    different counts under one Guideline, here U.S.S.G. § 2B1.1 or U.S.S.G. § 2C1.1. U.S.S.G.
    § 2C1.1 focuses on the benefit received or the value of the payment, while U.S.S.G. § 2B1.1
    focuses on the loss or pecuniary harm suffered. The definition of “loss” under U.S.S.G.
    § 2B1.1 differs from, and does not encompass, the definition of “benefit received” or “value
    of the payment” under U.S.S.G. § 2C1.1, and vice versa. Therefore, the monetary amounts
    from Counts One and Two cannot be aggregated because the monetary amount from Count
    Two (the amount diverted from Braskem S.A. as a result of the books and records violations)
    does not fit within the definition of “the value of the payment or the benefit received” under
    U.S.S.G. § 2C1.1, and the monetary amount from Count One (the value of the bribe or the
    benefit received from the bribe scheme) does not fit under the definition of “loss” in U.S.S.G.
    § 2B1.1. The inability to aggregate these monetary amounts in order to determine the offense
    level under U.S.S.G. § 3D1.3(b) further demonstrates that the counts do not group pursuant
    to U.S.S.G. § 3D1.2(d). The defendant joins the government’s objection as to Paragraph 27.

   Paragraph 28: As discussed above, the government objects to the grouping of Counts One
    and Two under U.S.S.G. § 3D1.2(d) and thus, also objects to the calculation of the
    Guidelines for both Counts One and Two under U.S.S.G. § 2C1.1. As noted above, the
    defendant joins in the government’s objections. Instead, the parties believe that the
    appropriate Guidelines calculation is set forth in the plea agreement entered between the
    parties. See Plea Agreement ¶ 2.

   Paragraph 29: The PSR states that “the instant offense involved more than one bribe,” and
    as a result, adds a two-level enhancement to the Guidelines calculation under U.S.S.G.
    §2C1.1(b)(1). The government objects to this enhancement because in his allocution, the
    defendant admitted to being involved in one incident of bribery and that single incident of
    bribery formed the basis of the guilty plea to Count One. The defendant joins the
    government’s objection as to Paragraph 29.

   Paragraph 30: The PSR states that the “total amount of monetary harm involved in the
    bribery and records violations exceeded $250 million but was not more than $550 million,”
    and, as a result, a 28-level enhancement is added pursuant to U.S.S.G. § 2B1.1 (b)(1)(O). The
                                                  2
Case 1:19-cr-00102-RJD-CLP Document 93 Filed 07/14/21 Page 3 of 4 PageID #: 618




    government agrees that the actual loss from the books and records conspiracy charged in
    Count Two exceeded $250 million but was not more than $550 million. See Plea Agreement
    ¶ 2. However, as previously discussed, the government objects to the grouping of Counts
    One and Two under U.S.S.G. § 3D1.2(d), and thus also objects to the use of this loss number
    in the Guidelines calculation under U.S.S.G. § 2C1.1. The defendant agrees with the
    government’s position. As articulated above, the appropriate Guidelines calculation, in the
    government’s view is articulated in the parties’ plea agreement. See Plea Agreement ¶ 2.

   Paragraph 32: The PSR states that the defendant “did not complete all the acts necessary
    for the bribery, as only a portion of the funds had been dispersed from the secret account
    controlled by the defendant prior to the end date of the offense. As such, a three-level
    reduction in the offense level is warranted per U.S.S.G. 2X1.1(b)(2).” U.S.S.G. §
    2X1.1(b)(2) states: “[i]f a conspiracy, decrease by 3 levels, unless the defendant or a co-
    conspirator completed all of the acts the conspirators believed necessary on their part for the
    successful completion of the substantive offense. . . .” The government objects to the three-
    level reduction under U.S.S.G. § 2X1.1(b)(2) because a violation of the Foreign Corrupt
    Practices Act (“FCPA”) is complete upon the “offer, payment, promise to pay, or
    authorization of the payment of any money, or offer, gift, promise to give, or authorization of
    the giving of anything of value to any foreign official.” 15 U.S.C. § 78dd-1(a) (emphasis
    added). The FCPA does not require the bribe payor to actually send the corrupt payment or
    for the foreign official to actually receive it. Id. As such, “the successful completion of the
    substantive offense” occurred at




                                                 3
Case 1:19-cr-00102-RJD-CLP Document 93 Filed 07/14/21 Page 4 of 4 PageID #: 619




      the offer, promise, and approval of the bribe that the defendant described in his allocution,
      and a three-level reduction in the offense level is not warranted.


                                                        Respectfully Submitted,

                                                        JOSEPH S. BEEMSTERBOER
                                                        Acting Chief, Fraud Section
                                                        Criminal Division
                                                        Department of Justice

                                                By:            /s/
                                                        Lorinda Laryea
                                                        Leila Babaeva
                                                        Trial Attorneys
                                                        (202)549-5731/(202)353-3439

                                                        JACQUELYN M. KASULIS
                                                        Acting United States Attorney

                                                By:            /s/
                                                        Alixandra Smith
                                                        Julia Nestor
                                                        Assistant U.S. Attorneys
                                                        (718) 254-7000

cc:      Clerk of Court (RJD) (by ECF)
         Defense counsel (by ECF)




                                                   4
